397 U.S. 597 (1970)
RICHARD S.
v.
CITY OF NEW YORK
No. 1478, Misc.
Supreme Court of United States.
Decided April 20, 1970
APPEAL FROM THE COURT OF APPEALS OF NEW YORK.
Jonathan A. Weiss for appellant.
J. Lee Rankin, Stanley Buchsbaum, and Robert T. Hartmann for appellee.
PER CURIAM.
The motion for leave to proceed in forma pauperis is granted. The judgment is vacated and the case is remanded to the Court of Appeals of New York for further consideration in light of In re Winship, ante, p. 358.
THE CHIEF JUSTICE and MR. JUSTICE STEWART dissent for the reasons set forth in the dissenting opinion of THE CHIEF JUSTICE in In re Winship, ante, p. 375. MR. JUSTICE BLACK dissents for the reasons set forth in his dissenting opinion in In re Winship, ante, p. 377.